Citation Nr: 1503474	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 16, 2007, for the grant of non-service-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

The Veteran requested a hearing before the Board, but failed to appear for such hearing scheduled in August 2011.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In a decision issued by another Veterans Law Judge in May 2013, the Board determined that the Veteran was entitled to an effective date of August 16, 2007, but no earlier, for the grant of non-service-connected pension.  The Veteran appealed that decision to the Court.  In July 2014, the Court issued an order that vacated the May 2013 Board decision, to the extent that it denied an effective date prior to August 16, 2007, and remanded the matter on appeal for readjudication consistent with a Joint Motion for Remand (JMR) by the parties.  The matter has been reassigned to the undersigned for the purpose of this decision.  


FINDING OF FACT

The Veteran first filed an informal claim for entitlement to non-service-connected pension on August 16, 2007; it is not demonstrated that a formal or informal claim was received prior to that date, and there is no assertion or evidence of physical or mental incapacitation which prevented the Veteran from previously applying for this benefit.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 16, 2007, for the award of non-service-connected pension are not met.  38 U.S.C.A. §§ 1502, 5110; 38 C.F.R. §§ 3.3, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial award of pension benefits by a June 2008 rating decision.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).

The Veteran's pertinent treatment records have been secured.  Generally, the effective date of an award of compensation or pension benefits is governed by what is already in the record (or constructively of record) and when it was received.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Entitlement to non-service-connected pension was granted in the June 2008 rating decision on appeal.  The RO found that the Veteran was unable to secure and follow substantially gainful employment due to multiple non-service-connected disabilities.  An effective date of December 5, 2007, was assigned; the same date the Veteran's representative filed a correspondence specifically identified as an informal claim for such benefit.  

In general, disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirement; and who is permanently and totally disabled due to non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  The effective date of an evaluation and award of pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for disability pension, the effective date shall not be prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For a pension claim received after October 1, 1984, the effective date will be the date of receipt of the claim.  However, if within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  38 U.S.C.A. § 5110(b)(3)(A).  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  There is no evidence in the record, nor does the Veteran assert, that he was incapacitated, as contemplated by this regulation, during the relevant time period.

On July 26, 2006, the Veteran filed VA Form 21-526, Veteran's Application for Compensation and/or Pension.  In Section I, the Veteran checked the box indicating that he was applying for Compensation and left blank the boxes next to "Pension" and "Compensation and Pension."  In Section III, the Veteran stated that he served in Vietnam from June 11, 1972 to November 2, 1972.  In Section X, the Veteran stated that he was exposed to "agents" while serving in Vietnam and now had an undiagnosed skin condition.  He also stated that he was exposed to asbestos during service and now had lung problems.  He also described a traumatic event related to claimed psychiatric disability.  

The Veteran completed "Part B" of VA Form 21-526, which is intended to be filled out by those seeking compensation based on disabilities related to service.  In Part I of that section, he listed nine separate disabilities, specifically identifying some as based on Agent Orange and asbestos exposure.  In Part II, he indicated that he was claiming skin problems and a thyroid issue based on exposure to Agent Orange in Vietnam and lung problems based on exposure to asbestos in 1971.

The Veteran did not complete "Part D" of VA Form 21-526, which is intended to be completed by those seeking non-service-connected pension.  In Section I, under box 1a (What disability(ies) prevent you from work?), the Veteran wrote "N/A."  The Veteran did not write anything else in Part D of the form.

In September 2006, the Veteran provided an additional statement asserting Agent Orange and asbestos exposure, as well as exposure to jet fuel and diesel fumes and hepatitis C, during active service.  He also claimed additional disabilities, including "multiple allergies to chemicals."

The Veteran received VCAA-compliant notices in September 2006, October 2006, and August 2007 that specifically noted that VA was "working on [his] application for service-connected compensation."  

In November 2006, VA notified the Veteran that they had requested records from several treatment providers, including Dr. R. E. K., in conjunction with the July 2006 claim (for service connection), but that it was the Veteran's responsibility to see that VA received such records.  In December 2006, the Veteran faxed a copy of a November 2006 private treatment record from Dr. R. E. K. to the Cleveland RO.  In that record, the physician diagnosed the Veteran with, inter alia, severe chemical sensitivities, such that the Veteran was considered unemployable at that time.  There was no additional communication from the Veteran accompanying that fax.

Additional private treatment records were received between November 2006 and February 2007.  A treatment record from August 2006, received in January 2007, notes that the Veteran quit work on June 16, 2006, but does not indicate a reason.  

The Veteran received a VA examination for asbestosis in August 2007.  On examination, the Veteran provided a history of first exposure to asbestos while on a ship during active service, as well as postservice exposure in the workplace.  There is no indication of employment status in the examination report.  That same month, he provided an additional statement to VA, alleging asbestos and Agent Orange exposure during active service.  He also provided additional medical release forms, on which he stated "Unable to work.  Filed for social security."  

In its May 2013 decision, the Board determined that the August 2007 release forms could be construed as an informal claim for benefits, based on the Veteran's contention that he was unable to work, and granted an effective date of August 16, 2007, for non-service-connection pension, the date the release forms were received by VA.

Under 38 C.F.R. §  3.155(a), communications construed to be informal claims may be accepted "from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris."  As with formal claims, "informal claim[s] must identify the benefit sought."  Id.

After the Veteran's service connection claims were denied in October 2007, he submitted a July 2008 statement (construed as a notice of disagreement with the effective dated assigned in the June 2008 grant of non-service-connected pension), in which he contended that the representative who filed his July 2006 claim "should have filed for non-service disability instead of service related" (emphasis added.)  He reiterated this contention in statements dated in October 2008, April 2009, and May 2009.  His representative made a similar contention in a brief to the Board dated in April 2013.  In a January 2014 brief to the Court, his attorney argued that VA should have construed the July 2006 claim as a claim for pension, based on the language of 38 C.F.R. § 3.151 that a claim "for compensation may be considered to be a claim for pension."

The Board has considered the Veteran's statements that his July 2006 claim was mistakenly filed as a claim for compensation (and should, instead, have been filed as a claim for non-service-connected pension) and finds that such contention is contradicted by the evidence of record.  First, the Veteran did not merely fail to check the box indicating that he wished to pursue consideration of non-service-connected pension: he (or his representative) also wrote "N/A" on the portion of the form specific to pensions, in the box reserved for listing those disabilities that interfere with employability.  In essence, he affirmatively stated that he was not filing a claim for pension.  Additionally, in his July 2006 claim, he specifically identified several disabilities as related to in-service exposure to Agent Orange, asbestos, and a traumatic event.  He reiterated his Agent Orange and asbestos exposure claims in several subsequent statements to VA, and made additional allegations of in-service exposure to jet fuel, diesel fumes, and hepatitis C.  During the August 2007 VA examination, the Veteran (and not his representative) provided a history of in-service exposure to asbestos.  Finally, the Veteran received several notices from VA indicating that they were pursuing claims for compensation (i.e., not pension.)  Thus, the Board finds that, prior to the October 2007 rating decision, the Veteran consistently pursued claims of service-connected compensation, and that the Veteran's assertions that he had intended to apply for pension instead, appearing for the first time after the June 2008 RO denial of service-connected compensation, are self-serving and contradicted by the evidence of record.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has also considered the argument that the July 2006 claim should, regardless of stated intent, be considered a claim for pension under the permissive language of 38 C.F.R. § 3.151(a).  As noted above, the Board finds that the July 2006 claim is not merely silent as to the intent to claim pension, such that it may be considered such a claim, but contains an affirmative denial of such intention, with the term "N/A" written on the pension portion of the form (specifically in the box in which a claimant is to indicate what disability(ies) prevent him or her from working).  Thus, the Board finds that the July 2006 claim does not indicate an intent or desire to file a claim for non-service-connected pension benefits, nor does it evidence a belief in entitlement to such benefit.  Consequently, the Board finds that the July 2006 claim is not a claim for non-service-connected pension benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155.

The analysis turns to whether any other correspondence in the record, received prior to August 16, 2007, may be construed as an informal claim for non-service-connected pension.  

As the parties noted in their JMR to the Court, the record contains a copy of a medical examination, dated in November 2006 and received by VA in December 2006, in which the examiner stated that the Veteran was unemployable at that time, due specifically to chemical sensitivities.  The Board has considered whether this document may be considered an informal claim for non-service-connected pension so as to warrant an effective date prior to August 16, 2007, for the grant of such benefit.

As noted above, in September 2006 the Veteran stated that he suffered from "multiple allergies to chemicals" and was exposed, during service, to asbestos, JP5 jet fuel, and diesel fumes.  He was notified in November 2006 that records from Dr. R.E.K. had been requested in connection with his service connection claims, but that it was ultimately his responsibility to provide such records.  In December 2006, he provided a treatment record from Dr. R.E.K.  In contrast to the August 2007 release form, there is no comment from the Veteran on the cover sheet accompanying the November 2006 treatment record, or in the document itself, that the Board could construe as an intention, on his part, to seek non-service-connected pension benefits (separate from his existing claim for service-connected compensation), as is required for an informal claim for such benefits.  See 38 C.F.R. § 3.155.  

The Board has also considered whether the submission of a medical record suggesting unemployability is, itself, an informal claim in this instance.  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).  In this instance, a decision had not yet been issued in response to the July 2006 claim, and thus 38 C.F.R. § 3.157(a) is not for application.

Finally, the Board has considered whether the November 2006 medical record could be interpreted as an implied informal claim based on the content of the private physician's assessment.  To that end, the Board has considered the private physician's opinion that the Veteran was not employable "for the present time," with evidence of a plan for treatment and re-examination at a later date, against the regulations controlling the award of non-service-connected pension, which require that a Veteran be "permanently and totally disabled from non-service-connected disability" (38 U.S.C.A. § 1521(a) (emphasis added)).  The Board finds that, read as a whole, the November 2006 medical record indicates a diagnosis of chemical sensitivity, an assessment that the then-current state of such disability was of such severity that the Veteran was unemployable at that time as a result of such severity, and a detailed plan to reduce the severity of the Veteran's chemical sensitivity through diet changes, a nutritional program, "neutralizing doses," and future consideration of immunotherapy.  Thus, while the November 2006 medical record might be read so as to support, for example, a temporary award of total disability based on individual unemployability due to service-connected disabilities (and was, thus, pertinent to the then-active service-connection claims), the Board does not find that the November 2006 medical record as conveys a diagnosis of permanent disability, such as would support (or raise the possibility of) a claim for non-service-connected pension.  See 38 U.S.C.A. §§ 1502(a)(4)(A), 1521(a).

In summary, the Board finds that the July 2006 claim does not include a claim for non-service-connected pension.  The Board also finds that the November 2006 medical record from Dr. R.E.K. is not an informal claim for such benefit.  Neither the Veteran nor his representative have provided any other specific argument in support of the claim for an earlier effective date for non-service-connected pension, and the Veteran has not identified any other communication dated prior to August 16, 2007, that could serve as such a claim (or alleged that he was physically or mentally incapacitated from filing for non-service-connected benefits at any time).  Consequently, the Board finds that the appropriate effective date for the award of non-service-connected pension is the currently assigned date of August 16, 2007, the date the Veteran's explicit assertion that he was unemployable and had filed for Social Security Administration benefits was received by VA.  The claim for an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than August 16, 2007, for the award of non-service-connected pension is denied.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


